Citation Nr: 0534145	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for sleep apnea. 

2.  Entitlement to an increased rating for bronchial asthma 
with chronic sinusitis, currently evaluated as 60 percent 
disabling.

3.  The propriety of the grant of an apportionment of the 
veteran's disability compensation.

4.  Entitlement to a waiver of the recovery of indebtedness 
in the amount of $1,744.60.  


REPRESENTATION

The veteran represented by:  The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
to November 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from several decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
June 1998, the RO granted the veteran's claim for service 
connection for sleep apnea and assigned an initial 50 percent 
rating.  He appealed seeking a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).  
The Board remanded the claim to the RO in September 1999, 
July 2000, and December 2003 for further development and 
consideration.  In April 2005, the RO issued a supplemental 
statement of the case (SSOC) confirming the 50 percent 
initial rating and returned the case to the Board for further 
appellate review.

In October 2002, the RO denied the veteran's claim for a 
rating higher than 60 percent for bronchial asthma with 
chronic sinusitis, and he appealed.


In July 2003, the RO granted an apportionment of the 
veteran's disability compensation effective retroactively 
from November 2002.  As a result of this decision, an 
overpayment was made to him in the amount of $1,744.60.  
He requested a waiver of the indebtedness, which was denied 
by the Committee on Waivers and Compromises (COWC) in April 
2004.  He has also appealed both of these decisions.

With regard to the request for a waiver of indebtedness, 
because further development of the evidence is needed before 
the Board can make a decision, this claim is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning this claim.


FINDINGS OF FACT

1.  On April 22, 1998, the RO received the veteran's claim 
for service connection for sleep apnea.

2.  The veteran's sleep apnea has required him to use a 
continuous airway pressure machine (CAPM), but has not 
resulted in chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, and has not required a 
tracheostomy.

3.  Pulmonary Function Tests (PFTs) do not indicate that 
forced expiratory volume in one second (FEV-1) has been less 
than 40 percent of the amount predicted, or that FEV-1/FVC 
(forced vital capacity) has been less than 40 percent.

4.  The medical evidence does not indicate the veteran has 
had more than one asthma attack per week, and he has not had 
an episode of respiratory failure since 1996 and 1997.

5.  The veteran took Prednisone to treat his asthma in August 
2003, March and April 2004, and November 2004, but has not 
taken systemic corticosteroids to treat his asthma on a daily 
basis.

6.  The veteran has had ongoing complaints of nasal 
congestion and has also been diagnosed with allergic 
rhinitis, which is not service connected.  In March 2004, 
he underwent a sphenoidotomy and, in April 2004, he underwent 
additional surgery to remove nasal adhesions.

7.  An October 2004 MRI revealed signs of right maxillary 
sinusitis, but there has been no evidence of incapacitating 
episodes, chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, purulent discharge, or crusting.

8.  The veteran married R.M. in August 1980, had a child 
(S.M.) in July 1990, and divorced R.M. in July 2004.  His ex-
wife, with whom he has not lived with since April 2002, 
maintains custody of the dependant child.

9.  The evidence indicates the dependant child currently 
receives $414 from the Social Security Administration (SSA) 
and $400 from VA, and no additional support from the veteran.

10.  The RO granted an apportionment of the veteran's 
disability compensation to R.M. in the amount of $100 per 
month from November 2002 to August 2004, and to his dependant 
child in the amount of $400 continuing from November 2002.

11.  The veteran has not shown that the apportionment has 
resulted in undue hardship.




CONCLUSIONS OF LAW

1.  The criteria are met for a 100 percent rating for 
bronchial asthma with sleep apnea, effective from April 22, 
1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.96, 4.97, Diagnostic Codes (DCs) 
6602, 6847 (2005).

2.  The criteria are met for a separate noncompensable rating 
for chronic sinusitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.96, 4.97, DCs 6510-
6514.

3.  The requirements for an apportionment of the veteran's VA 
compensation benefits are met. 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5307; 38 C.F.R. §§ 3.102, 3.159, 3.450, 3.451, 19.100, 
19.101, 19.102.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Increased Ratings for Respiratory Disabilities

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).  With regard to the veteran's claim for 
a higher rating for bronchial asthma with chronic sinusitis, 
VCAA notice was provided in September 2002, so before the 
RO's initial decision concerning this claim in October 2002.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II.  

With regard to the veteran's claim for a higher initial 
rating for sleep apnea, a VCAA notice letter was sent to the 
veteran in March 2004.  Here, the VCAA was enacted after the 
RO's initial adjudication of the claim in June 1998.  So 
obviously the RO could not comply with the requirement that 
the VCAA notice precede the initial RO adjudication.  This 
was impossible because the VCAA did not even exist when the 
RO initially adjudicated this claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120.  But in Pelegrini II, the Court clarified that in 
cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the March 2004 VCAA notice letter provided the veteran 
with ample opportunity to respond before the RO's April 2005 
SSOC, wherein the RO readjudicated his claim for a higher 
initial rating for sleep apnea based on the additional 
evidence that had been obtained since the initial rating 
decision in question, statement of the case (SOC), and any 
prior SSOCs.  He did not respond to the VCAA notice and 
has not otherwise indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must also:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the September 2002 and March 2004 letters provided the 
veteran with notice of the evidence necessary to support his 
claims that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  

With regard to the veteran's claim for a higher initial 
rating for sleep apnea, the March 2004 VCAA letter 
also specifically requested that he submit any evidence in 
his possession that pertained to his claim.  Thus, the 
content of this letter provided satisfactory VCAA notice in 
accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1), and Pelegrini II.

The September 2002 VCAA letter, pertaining to the veteran's 
claim for a higher rating for bronchial asthma, satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the September 2002 VCAA letter did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
The letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield, 19 Vet. 
App. at 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice 
actually exists).  

In this case, the veteran's service medical records (SMRs) 
were already on file.  The RO also obtained his VA treatment 
records through April 2004.  In addition, VA examinations 
were scheduled in July and August 2002.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

With regard to the veteran's claim for an increased rating 
for bronchial asthma, since entitlement to compensation 
already has been established, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

And as already alluded to, with regard to the veteran's claim 
for a higher initial rating for sleep apnea, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since filing his claim (the effective date of his 
award) when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran has been receiving a 60 percent rating for 
bronchial asthma with chronic sinusitis since June 1994.  In 
June 1998, the RO also granted service connection for sleep 
apnea secondary to his bronchial asthma and assigned a 
50 percent initial rating effective from April 1998 (the date 
his claim for service connection was received).  He is 
seeking higher ratings for these respiratory disabilities.  

As an initial matter, the Board notes that the RO erroneously 
combined the ratings for bronchial asthma (DC 6602) and sleep 
apnea (DC 6847), which is expressly prohibited by regulation.  
See 38 C.F.R. § 4.96(a).  In the June 1998 rating decision, 
the RO assigned a combined 80 percent rating effective 
retroactively from April 1998.  But, according to § 4.96, a 
single rating must be assigned for these respiratory 
disabilities under the DC that reflects the predominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.  Also, as will be discussed further below, a 
separate rating should be assigned for chronic sinusitis.  
Id.

So first, with regard to the veteran's bronchial asthma and 
sleep apnea, the Board must examine these respiratory 
conditions under both DC 6602 and DC 6847, and assign a 
single rating for the predominant disability.  The medical 
evidence indicates he has been using a CAPM at night because 
of his sleep apnea.  This is equivalent to a 50 percent 
rating under DC 6847.  In order to receive the next highest 
rating, which is 100 percent, for sleep apnea, there must be 
evidence that he has experienced chronic respiratory failure 
with carbon dioxide retention or cor pulmonale, or has 
required a tracheostomy.  See 38 C.F.R. § 4.97, DC 6847.  
Such is not the case here nor has it been through the course 
of this appeal.  So he is clearly not entitled to a 100 
percent rating for sleep apnea under DC 6847.  And since his 
sleep apnea had not been any worse than 50-percent disabling 
during the course of this appeal, he is also not entitled a 
"staged" rating.  See Fenderson, 12 Vet. App. at 125-26.

Turning to the veteran's bronchial asthma, evaluated under DC 
6602, the pertinent criteria are:

FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or 
immuno-suppressive medications 
...............................................................100

FEV-1 of 40- to 55-perdent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of 
exacerbations, or; intermittent (at least three 
per year) courses of systemic (oral or 
parenteral) corticosteroids...........................60

As mentioned, the veteran currently has a 60 percent rating 
for bronchial asthma.  See 38 C.F.R. § 4.97, DC 6602.

The Board has carefully reviewed the medical evidence of 
record pertaining the treatment of the veteran's bronchial 
asthma.  PFTs were conducted in October and November 2001, in 
January, July, and August 2002, and in February and December 
2004.  The results of these tests indicate that FEV-1 has not 
been less than 40 percent of the amount predicted.  Results 
have ranged from 47.75 to 66.7 percent (after 
bronchodilator), and most recently, in December 2004, 
45.6 percent.  The FEV-1/FVC ratio also has not been less 
than 40 percent.  Results have ranged from 65 to 87.37 
percent (after bronchodilator), and most recently, in 
December 2004, 67 percent.  So based on these results, a 100 
percent rating is not warranted.

Furthermore, medical records do not indicate the veteran has 
had more than one asthma attack per week with episodes of 
respiratory failure.  He had an asthma exacerbation in 
November 1999, October 2001, and January 2002.  The report of 
the July 2002 VA examination indicates he reported that he 
has 2 or 3 exacerbations each year that require 
hospitalization.  He said he was put on a ventilator twice, 
in 1996 and 1997, but there has been no evidence of 
respiratory failure since then.  So he is not entitled to a 
100 percent rating based on this evidence either.

Finally, the evidence indicates the veteran has taken 
systemic corticosteroids to treat his asthma, but not on a 
daily basis.  He underwent Prednisone courses in August 2003, 
March and April 2004, and November 2004.  So this is most 
equivalent to the 60 percent rating he is receiving rather 
than a higher 100 percent rating.

But, as mentioned above, because the veteran is also service 
connected for sleep apnea, the rating for his bronchial 
asthma (which is the predominant disability) may be elevated 
to the next higher evaluation if the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.96(a).  
In this case, the Board finds that such an elevation is 
necessary to compensate him for any additional functional 
impairment caused by his sleep apnea - namely, the use of a 
CAPM at night and difficulties sleeping.  For these reasons, 
the Board finds that he is entitled to a 100 percent rating 
for his bronchial asthma with sleep apnea retroactively 
effective from April 22, 1998 - the date of receipt of his 
claim for service connection for sleep apnea.

In addition, the Board finds that under 38 CFR § 4.96, a 
separate rating can be assigned for chronic sinusitis even 
when the veteran is receiving compensation for bronchial 
asthma with sleep apnea.  While these respiratory conditions 
all impair his ability to breath, chronic sinusitis also has 
distinct and separate symptomatology such as headaches, pain 
and tenderness of the affected sinus, purulent discharge or 
crusting.  To the extent the symptomatology does not overlap 
with bronchial asthma and sleep apnea, a separate rating 
should be assigned for chronic sinusitis.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Under the General Rating Formula for Sinusitis under DCs 6510 
to 6514, a noncompensable (i.e., 0 percent) rating is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent rating is warranted when sinusitis results in one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, purulent 
discharge or crusting.  A 30 percent rating is warranted when 
sinusitis results in three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches pain, and purulent discharge or crusting.  A 50 
percent rating is required when sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DCs 6510 to 6514.

The report of the August 2002 VA examination indicates the 
veteran complained of nasal congestion and had been 
separately diagnosed with allergic rhinitis.  
A CT-scan revealed a left ethmosphenoid mass, but no 
indication of chronic sinusitis.  The mass was surgically 
removed in September 2002.  

An August 2003 CT-scan revealed complete sphenoid 
opacification and mucosal thickening in the right and left 
maxillary sinus.  A sphenoidotomy was performed in March 
2004.  Shortly thereafter, the veteran began developing 
adhesions between the lateral nasal wall and the septum.  And 
in April 2004, he underwent surgery to remove the nasal 
adhesions.  

An October 2004 MRI revealed mucoperiosteal (i.e., relating 
to the mucus membrane) thickening in the right maxillary 
sinus, and the veteran was diagnosed with right maxillary 
sinusitus.  The report of an ear, nose, and throat (ENT) 
examination in December 2004 indicates there was some 
blunting of the nasal septal angle, but there was an adequate 
airway bilaterally.  



In sum, the evidence indicates the veteran was diagnosed with 
right maxillary sinusitis in October 2004 from the results of 
an MRI.  Although there are numerous complaints of nasal 
congestion throughout his treatment records, there is no 
evidence of any incapacitating episodes.  Furthermore, 
although he underwent surgery of his sphenoid sinuses in 
2004, there is no evidence of chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, purulent discharge, or 
crusting.  

For these reasons, although the veteran is entitled to a 
separate evaluation for chronic sinusitis, he is not entitled 
to a compensable rating for this condition.  And because the 
preponderance of the evidence is unfavorable, there is no 
reasonable doubt to resolve in his favor.  See Alemany, 
9 Vet. App. at 519.


Apportionment of the Veteran's Disability Compensation

VCAA

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  In October 2002, 
the veteran's wife at the time (R.M.) filed a claim for an 
apportionment on behalf of herself and the veteran's 
dependant child (S.M.).  Neither party has been provided 
notification pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  
However, although not specifically addressing the 
apportionment statute (38 U.S.C.A. § 5307), the Court has 
held that the VCAA does not apply to claims predicated on 
Chapter 53 of Title 38 of the U.S. Code, which concerns 
special provisions relating to VA benefits.  See Lueras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 
16 Vet. App. 132 (2002). 



Nonetheless, VA did send the veteran a letter in May 2003 
notifying him that a request for an apportionment of his 
disability compensation benefits had been received on behalf 
of R.M. and his dependent child.  The notice requested that 
he furnish financial information, and that he provide an 
explanation of what hardship would occur if an apportionment 
were granted.  So he was at least provided with notice of the 
evidence needed to contest the claim.

Contested claims are subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 
19.102.  As such, the interested parties (the veteran and 
R.M.) were notified of the action taken by the RO in July 
2003.  These letters included information about the right and 
time limit for initiation of an appeal, as well as hearing 
and representation rights.  See 38 C.F.R. § 19.100.  Upon 
receipt of the veteran's notice of disagreement (NOD), in 
October 2003, a statement of the case (SOC) was sent to him 
in accordance with 38 C.F.R. § 19.101.  In October 2003, R.M. 
was informed that he had appealed the apportionment decision 
and that she had the right to submit additional evidence or 
argument within 30 days.  Although it does not appear that 
she received a copy of the SOC and substantive appeal (VA 
Form 9) in accordance with § 19.101 and § 19.102, given that 
the disposition herein is favorable to her, the Board finds 
that this failure to provide the necessary notice is harmless 
error, and further finds that she is not prejudiced by the 
Board's consideration of the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).


Governing Statutes and Regulations

Under 38 U.S.C.A. § 5307(a)(2), if the veteran is not living 
with his spouse, or if his children are not in his custody, 
all or any part of the compensation or pension may be 
apportioned as prescribed by the Secretary.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 
3.450(a)(1)(ii) provides that an apportionment may be paid if 
the veteran's children are not residing with the veteran and 
the veteran is not reasonably discharging his or her 
responsibility for the children's support.  It is not 
necessary 


for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

Without regard to the provisions in 38 C.F.R. § 3.450, where 
hardship is shown to exist, the veteran's compensation 
benefits may be specially apportioned between the veteran and 
his dependents on the basis of the facts in the individual 
case, as long as it does not cause undue hardship to the 
other persons in interest.  In determining the basis for 
special apportionment, consideration will be given to such 
factors as the amount of VA benefits payable; other resources 
and income of the veteran and those dependents on whose 
behalf an apportionment is claimed; and special needs of the 
veteran, his dependents, and the apportionment claimant.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.


Legal Analysis

As mentioned, in October 2002, the veteran's then wife (R.M.) 
filed a claim for an apportionment of his VA benefits on 
behalf of herself and his dependant child (S.M.).  She said 
that she and the veteran had not lived together for over six 
months (see VA Form 21-4138).  She also said that her husband 
had a drug problem and had allowed their mortgage to go into 
arrears.  She submitted information indicating that her 
monthly income was $1,706.06, and that her monthly expenses 
were considerably greater, $2,406.00.  The evidence confirms 
the veteran married R.M. in August 1980, and that they had a 
child (S.M.) in July 1990.

The veteran is contesting his wife's claim for an 
apportionment, alleging it would create undue hardship on him 
(see VA Form 21-4138 dated in May 2003).  He submitted a 
financial declaration indicating that his total monthly 
income was $3,082.60 plus $900 for a rental property - so 
totaling $3,982.60.  His monthly expenses for basic 
necessities included $1,295 for rent, $940 for mortgage, $225 
for food and household supplies, $225 for utilities, and $180 
for the phone - totaling $2,865.  The remaining expenses, 
some of which seem excessive, included $130 for maintenance, 
$65 for laundry and cleaning, $200 for clothing, $325 for 
dental, $300 for entertainment, $450 for auto expenses (gas, 
oil, and repair), and $1,085 for auto payments.  The 
remaining monthly expenses involved payments to various 
creditors and totalled $2,274.92.  (The grand total of his 
monthly expenses was $7,694.92).

In July 2003, the RO awarded a monthly apportionment of the 
veteran's disability compensation to his wife in the amount 
of $100, and his son in the amount of $400.  The veteran 
filed an NOD in response, stating that he had made several 
mortgage payments on the home that he had forfeited to his 
wife during the pending divorce and had paid for his son's 
bedroom furniture.  He said anything exceeding a $200 
apportionment would cause undue hardship.  He also noted that 
his son already received $414 from the SSA each month and 
that his wife worked full-time.  He provided no proof, 
however, of any direct payments to support his wife or son.  

In February 2004, the U.S. Bankruptcy Court for the District 
of South Carolina ("Bankruptcy Court") entered an order 
confirming a Chapter 13 Bankruptcy plan filed by the veteran.  

In July 2004, a divorce decree was negotiated by the veteran 
and R.M. and approved by a family court.  The divorce decree 
indicates the couple had been separated and living apart 
since April 2002.  The decree states, "[c]hild support is 
not an issue in this case since the Plaintiff [veteran] is on 
total disability and minor son receives a monthly check of 
$414.00 from the [SSA] and $400.00 from the VA on Plaintiff's 
account."  

As a result of the divorce, in August 2004, the RO ended the 
$100 apportionment of the veteran's disability benefits to 
his ex-wife (R.M.), but continued the $400 apportionment to 
his son (S.M.).  



In September 2004, the veteran remarried.  In October 2004, 
he submitted information indicating that mortgage payments on 
a house in the name of his current wife (S.C.) were 
$1,640.82.  He also clarified that he receives $900 rental 
income each month, but pays $940 in mortgage.  At the 
February 2005 hearing before a Decision Review Officer (DRO) 
at the RO, the veteran testified that the apportionment had 
caused him undue financial hardship and that, as a 
consequence, he had to file bankruptcy (see transcript of the 
hearing, pg. 4).

In February 2005, the veteran's ex-wife (R.M.) filed a 
financial status report (FSR, VA Form 5655) indicating her 
monthly income was $2,347.22 ($2,747.22 including monies 
received from the apportionment).  Her monthly expenses, 
which do not seem overly excessive, totalled $2,442.63.  

In reviewing the evidence, the Board does not find the 
apportionment to cause undue hardship on the veteran.  First, 
there is no indication that he makes any regular payments to 
support his son except for the $414 payment from the SSA and 
the $400 apportionment from his VA benefits.  While the 
divorce decree did not provide specifically for child support 
or alimony, it contemplated these payments within the 
agreement.  Presumably if these payments were not being made, 
the parties would have negotiated some alternative form of 
child support.  Furthermore, the Board stresses that the 
divorce decree was negotiated by the parties and mutually 
agreed upon.

Unfortunately, the veteran has had some financial difficulty 
and had to file Chapter 13 Bankruptcy.  But the Board does 
not find that the $500 apportionment ($400 since the divorce) 
was the reason for this.  If the financial information he 
presented is correct, he owed $2,274.92 each month to 
creditors - meanwhile, managing to spend $1,535 on car 
payments and maintenance and $500 each month on 
"entertainment" and clothing.  Given his ability to find 
$500 for entertainment and clothing, and $1,535 for a car in 
his budget each month, the Board sees no reason why he could 
not have found $500 in his budget to maintain his wife and 
child (indeed, now just his child).  Furthermore, the $400 
apportionment his son is 


currently receiving is less than 20 percent of his VA 
benefits - so less than is generally considered a reasonable 
amount for an apportionee.  See 38 C.F.R. § 3.341.

While the current status of the Chapter 13 Bankruptcy is 
unknown, presumably if the veteran is still following the 
payment plan approved by the Trustee, the apportionment of VA 
benefits to his son already has been accounted for in his 
available income.  Indeed, the Bankruptcy Court would not 
have approved a plan that did not allow him to pay his 
household expenses and a reasonable amount to each creditor.  
In sum, since there is no evidence that the continued 
apportionment of his disability compensation will hinder 
repayment under the Chapter 13 Bankruptcy plan, or cause him 
undue hardship, the Board affirms the RO's decision granting 
an apportionment of his disability compensation.  


ORDER

A 100 percent rating is granted for bronchial asthma with 
sleep apnea effective from April 22, 1998, subject to the 
laws and regulations governing the payment of VA 
compensation.

A separate noncompensable rating is granted for chronic 
sinusitis.

The RO's decision granting an apportionment of the veteran's 
disability compensation is affirmed, and the appeal is 
denied.


REMAND

As mentioned, in July 2002, the RO granted an apportionment 
of the veteran's disability compensation effective 
retroactively from November 2002.  This created an 
overpayment to him in the amount of $1,744.60.  In August 
2003, he requested a waiver of the indebtedness created by 
the overpayment, which was denied by the COWC in April 2004.

As discussed above, the veteran filed for Chapter 13 
Bankruptcy, and a payment plan was approved by the Bankruptcy 
Court in February 2004.  The current status of the bankruptcy 
is unclear.  Furthermore, it is not known whether a proof of 
claim was filed by VA for the outstanding debt, and whether 
repayment of the $1,744.60 has been provided for in the 
Bankruptcy plan.  This is critical information for the Board 
to determine whether a waiver is appropriate in this 
situation.  So a remand is necessary to obtain this 
information.

In addition, the claims file indicates an overpayment was 
made to the veteran's 
ex-wife in the amount of $2,000.  She requested a waiver of 
this indebtedness, which was denied by the COWC in March 
2005.  The reason for this indebtedness is unclear.  If she 
was overpaid through the apportionment, this would directly 
affect the veteran's indebtedness.  In other words, if his 
ex-wife was apportioned too much money from his disability 
benefits, he should be entitled to recoup this money.  But, 
before this can be determined, clarification is needed from 
the RO as to the exact source of his ex-wife's $2,000 
indebtedness.

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain the current status of the 
veteran's Chapter 13 Bankruptcy, 
including a copy of his Bankruptcy plan 
and all proof of claims filed by VA, if 
any.  Specifically, note whether the 
bankruptcy has been dismissed; whether 
the Chapter 13 plan has been completed 
and debts discharged; or whether the 
Chapter 13 plan is still ongoing.  This 
information can be obtained from the 
veteran, his bankruptcy attorney, or the 
Bankruptcy Court.  Associate all 
information with the claims file.



2.  Clarify the exact source of the 
veteran's ex-wife's indebtedness of 
$2,000.  If the indebtedness is a result 
of overpayment, explain the reasons for 
and the amount of the overpayment.  If an 
overpayment was made through the 
apportionment of the veteran's disability 
benefits, this money must be returned to 
the veteran and applied to his delinquent 
account.  

3.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's 
waiver claim in light of the additional 
evidence obtained.  If it is not granted 
to his satisfaction, prepare an SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


